[Cite as State v. Thompson, 2018-Ohio-4177.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                     PORTAGE COUNTY, OHIO


STATE OF OHIO,                                  :        MEMORANDUM OPINION

                Plaintiff-Appellee,             :
                                                         CASE NO. 2018-P-0066
   - vs -                                       :

MICHAEL THOMPSON,                               :

                Defendant-Appellant.            :


Criminal Appeal from the Court of Common Pleas, Case No. 2018 CR 00075.

Judgment: Appeal dismissed.


Victor V. Vigluicci, Portage County Prosecutor, 241 South Chestnut Street, Ravenna,
OH 44266 (For Plaintiff-Appellee).

Michael Thompson, pro se, Portage County Jail, 8240 Infirmary Road, Ravenna, OH
44266 (Defendant-Appellant).



DIANE V. GRENDELL, J.

        {¶1}    Appellant, Michael Thompson, filed a pro se appeal from the trial court’s

August 23, 2018 judgment entry. At the end of the entry, the court stated the following:

        {¶2}    “* * * [T]he Court finds that the jury returned a verdict of ‘GUILTY’ to the

charge contained in Count One of the Indictment, said charge being ‘Possession of

Cocaine”, a felony of the fifth degree, in violation of R.C. 2925.11 AC4a.’
       {¶3}   “IT IS THEREFORE ORDERED Defendant shall remain in custody and

this matter is referred to Portage County Adult Probation for an expedited Statutory

Investigation and Report.”

       {¶4}   R.C. 2505.02(B) defines the types of orders that constitute a final

appealable order:

       {¶5}   “(1) An order that affects a substantial right in an action that in effect

determines the action and prevents a judgment;

       {¶6}   “(2) An order that affects a substantial right made in a special proceeding

or upon a summary application in an action after judgment;

       {¶7}   “(3) An order that vacates or sets aside a judgment or grants a new trial;

       {¶8}   “(4) An order that or denies a provisional remedy and to which both of the

following apply:

       {¶9}   “(a) The order in effect determines the action with respect to the

provisional remedy and prevents a judgment in the action in favor of the appealing party

with respect to the provisional remedy.

       {¶10} “(b) The appealing party would not be afforded a meaningful or effective

remedy by an appeal following final judgment as to all proceedings, issues, claims, and

parties in the action.

       {¶11} “(5) An order that determines that an action may or may not be maintained

as a class action;

       {¶12} * * *.”

       {¶13} In criminal cases, pursuant to R.C. 2953.02, a court of appeals only

possesses jurisdiction to hear an appeal if it is from a “judgment or final order.”




                                              2
Furthermore, the Supreme Court of Ohio has stated that “in a criminal case there must

be a sentence which constitutes a judgment or a final order which amounts ‘to a

disposition of the cause’ before there is a basis for appeal.” State v. Chamberlain, 177
Ohio St. 104, 106-107 (1964).

       {¶14} Here, there has been no disposition of the underlying case. The court has

not made a finding on the verdict, and there is no sentence. The matter was merely

referred to the probation department for a Statutory Investigation and Report. Pursuant

to Crim.R. 32(C), a criminal judgment must contain the fact of conviction and the court’s

sentence. The appeal is premature as neither of the foregoing have been accomplished

yet.

       {¶15} Accordingly, this appeal is hereby dismissed, sua sponte, for lack of

jurisdiction.



CYNTHIA WESTCOTT RICE, J.,

COLLEEN MARY O’TOOLE, J.,

concur.




                                             3